Citation Nr: 1726958	
Decision Date: 07/13/17    Archive Date: 07/25/17

DOCKET NO.  10-37 028	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to nonservice-connected death pension benefits.

2.  Entitlement to recognition of the appellant's son, "E.G.," as a "child" based upon permanent incapacity for self-support prior to attaining the age of 18.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Mishalanie, Counsel

INTRODUCTION

The Veteran served on active duty from May 1951 to May 1954 in the United States Army.  He died in September 2007, and the appellant seeks benefits as his surviving spouse.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a May 2009 decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) Pension Management Center in St. Paul, Minnesota.  

In September 2010, the appellant withdrew her request for a Board hearing.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

This appeal was processed using the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this Veteran's case must take into account the existence of these electronic records.


FINDINGS OF FACT

1.  The appellant's income exceeds the maximum countable income for nonservice-connected death pension benefits.

2.  Because the appellant is not eligible for death pension benefits, her adult son may not be considered a dependent for this purpose regardless of whether he is a "helpless child."



CONCLUSIONS OF LAW

1.  The criteria for entitlement to nonservice-connected death pension benefits are not met.  38 U.S.C.A. §§ 1541, 1543 (West 2014); 38 C.F.R. § 3.23, 3.158, 3.271, 3.272 (2016).

2.  The issue of entitlement to recognition of E.G. as a "child" of the appellant for VA death pension purposes is rendered moot. 38 U.S.C.A. §§ 101(4)(A), 5107 (West 2014); 38 C.F.R. §§ 3.57, 3.356 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

As a preliminary matter, the Board finds that no further notice or development action is necessary in order to satisfy VA's duties to the appellant under the VCAA.  In a November 2007 letter issued prior to the initial decision on the claims, VA notified the appellant of the information and evidence needed to substantiate and complete her claim and of what part of that evidence she was to provide and what part VA would attempt to obtain for her.  38 U.S.C.A. § 5103 (a) (West 2014); 38 C.F.R. § 3.159(b)(1) (2016). 

With respect to VA's duty to assist, the record shows that VA has undertaken all necessary development action.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  The RO attempted to obtain E.G.'s records from the Social Security Administration (SSA) and was informed that there were no medical records.  In April 2016, the RO notified the appellant that E.G.'s records from SSA were unavailable.  The Board notes that all other available and relevant records which the appellant has specifically identified have been obtained by the RO.  38 U.S.C.A. § 5103A(c) (West 2014); 38 C.F.R. § 3.159(c)(2), (3) (2016). 

For the reasons set forth above, and given the facts of this case, the Board finds that no further notification or development action is necessary on the issues now being decided.


II.  Analysis

The appellant has asserted eligibility for death pension, including based on a contention that her adult son is a "helpless child" and can thus be considered her dependent for VA death pension purposes.  See 38 C.F.R. § 3.356(a). 

Basic entitlement to death pension benefits exists if (i) a veteran served for ninety days or more during a period or periods of war; or (ii) was, at the time of death, receiving or entitled to receive compensation or retirement pay for a service-connected disability based on wartime service; and (iii) the surviving spouse meets the net worth requirements of 38 C.F.R. § 3.274 and has an annual income not in excess of the maximum annual pension rate specified in 38 C.F.R. §§ 3.23 and 3.24.  See 38 U.S.C.A. §§ 101(8), 1521(j), 1541(a) (West 2014); 38 C.F.R. § 3.3 (2016).

VA pension benefits may still be granted if it can be shown that the veteran served on active duty for at least 90 days during a period of war.  See 38 U.S.C.A. § 1521 (West 2014); 38 C.F.R. §§ 3.2, 3.3.  The term "period of war" is defined by statute to include the Korean conflict from June 27, 1950 to January 31, 1955.  See 38 U.S.C.A. § 101; 38 C.F.R. § 3.2.  

In this case, the Veteran's DD-214 shows that he served in an active duty capacity from May 1951 to May 1954.  Thus, the first element is met.  Therefore, the Board must consider whether the appellant's income is in excess of the maximum annual pension rate.

Basic entitlement to death pension benefits exists if, among other things, the surviving spouse's income is not in excess of the applicable maximum annual pension rate (MAPR) specified in 38 C.F.R. § 3.23 as changed periodically and reported in the Federal Register.  See 38 U.S.C.A. § 1521; 38 C.F.R. §§ 3.3 (b)(4), 3.23(a), (b), (d)(5).  The MAPR is published in Appendix B of VA Manual M21-1 (M21-1) and is to be given the same force and effect as if published in VA regulations.  See 38 C.F.R. §§ 3.21, 3.23.  The MAPR is revised every December 1st and is applicable for the following 12-month period.  The MAPR shall be reduced by the amount of the countable annual income of the surviving spouse.  See 38 U.S.C.A. §§ 1503, 1521; 38 C.F.R. §§ 3.3, 3.23(b).  Fractions of dollars will be disregarded in computing annual income.  See 38 C.F.R. § 3.271(h).  The appellant filed her claim in January 2009.  The MAPR for 2009 (effective December 1, 2008) for a surviving spouse without a dependent child was $7,933.00.  

In determining annual income, all payments of any kind or from any source (including salary, retirement or annuity payments, or similar income, which has been waived) shall be included during the 12 month annualization period in which received, except for listed exclusions.  See 38 U.S.C.A. § 1503(a); 38 C.F.R. § 3.271 (a).  Social Security Administration (SSA) income is not specifically excluded under 38 C.F.R. § 3.272.

The types of income which are excluded from countable income for VA pension purposes includes welfare benefits; maintenance benefits furnished by a relative, friend, or a charitable organization; VA pension benefits; casualty loss reimbursement; profit from the sale of property; joint accounts; medical expenses; expenses of last illnesses, burials, and just debts; educational expenses; a portion of the beneficiary's children's income; Domestic Volunteer Service Act Programs payments; distributions of funds under 38 U.S.C. § 1718; survivor benefit annuities; Agent Orange settlement payments; restitution to individuals of Japanese ancestry; cash surrender value of life insurance policies; income received by American Indian beneficiaries from trust or restricted lands; Radiation Exposure Compensation Act payments; and Alaska Native Claims Settlement Act payments.  See 38 C.F.R. § 3.272.  The types of income excludable for VA pension purposes must be deducted in the year in which they occurred.  Id.  Accordingly, should the expenses reduce the income below zero, the remaining expenses will not count against the next year's income.

Unreimbursed medical expenses if in excess of five percent of the MAPR, which have been paid, may be excluded from an individual's income for the same 12-month annualization period to the extent they were paid.  See 38 C.F.R. § 3.272(g)(2)(iii).  In order to be excluded from income, these medical expenses must be paid during the time period at issue, regardless of when they were incurred.  In addition, they must be out-of-pocket expenses, for which the surviving spouse received no reimbursement, such as through an insurance company.  However, medical insurance premiums themselves, as well as the Medicare deduction, may be applied to reduce countable income.  Five percent of the applicable MAPR rate ($7,933.00) in effect at the time of the claim was $396.65.  

Recurring income, received or anticipated in equal amounts and at regular intervals such as weekly, monthly, or quarterly income, and which will continue throughout an entire 12-month annualization period, will be counted as income during the 12-month annualization period in which it is received or anticipated.  See 38 C.F.R. 
§ 3.271(a)(1).  Nonrecurring income (income received on a one-time basis), such as the surviving spouse benefit for the month of the Veterans death, will be counted, for pension purposes, for a full 12-month annualization period following receipt of the income.  See 38 C.F.R. § 3.271(a)(3).  The amount of any nonrecurring countable income received by a beneficiary shall be added to the beneficiary's annual rate of income for a 12-month annualization period commencing on the effective date on which the nonrecurring income is countable.  See 38 C.F.R. § 3.273 (c).

Income is counted toward the calendar year in which it is received. See 38 C.F.R. § 3.260(a).  A proportionate income limitation will be established for the period from the date of entitlement to the end of that calendar year for the purpose of determining initial entitlement.  See 38 C.F.R. § 3.260(d).  Thus, the appellant's eligibility will be judged on a proportionate income basis.

For the purpose of determining initial entitlement, or for resuming payments on an award that was previously discontinued, the monthly rate of pension shall be computed by reducing the MAPR by the countable income on the effective date of entitlement and dividing the remainder by twelve.  See 38 C.F.R. § 3.273(a).  In essence, the Board subtracts the total amount of countable income in one year, less excluded income, from the MAPR for that year, then, if a positive amount remains, the rest is divided by twelve to determine the monthly death pension benefit. 

When a change in the MAPR occurs, the Board repeats the calculation with the new MAPR as the starting amount.  See 38 C.F.R. § 3.273(b)(1).  When a change in income occurs, the MAPR will be reduced by the new annualized income effective on the date that the increased income began.  See 38 C.F.R. § 3.273(b)(2).

In considering the evidence of record under the laws and regulations set forth above, the Board must deny the appellant's claim because her income exceeds the amount that would qualify her for pension benefits. 

In January 2009, the appellant submitted an Improved Pension Eligibility Verification Report in which she indicated that her only income was from SSA and that she had no dependents.  Her income was verified by SSA; she received $1033.40 per month beginning in December 2008 and $1033.50 beginning in December 2009.  This equates to $12,401 during the annualization period from January 2009 to December 2009.

Regarding medical expenses, the evidence from SSA indicates that the appellant paid $104.90 per month for Supplemental Medical Insurance (SMI) for a total of $1259 during the 12-month annualization period.  As noted above, the appellant may deduct medical expenses that exceed 5 percent of the relevant MAPR, which is $397.  Therefore, the allowable medical expense deduction is $862.  When this amount is deducted from her countable income, the total is $11,539, which well exceeds the MAPR of $7,933.  

In September 2012, the appellant submitted a Medical Expense Report.  She indicated that she paid $211 in 2010 and $840 in 2012 for her own medical expenses.  

For 2010, the MAPR for a surviving spouse without a dependent was $7,933.  The evidence indicates that the appellant received $1,033.50 per month during 2010, for a total income of $12,402.  As far as medical expenses, the appellant paid $1259 in SMI premiums and $211 (as noted in the September 2012 Medical Expense Report), for a total of $1,470.  The allowable medical expenses ($1,470 minus $397) were $1,073.  When this amount is deducted from her countable income, the total is $11,329, which still exceeds the MAPR of $7,933.

For 2012, the MAPR for a surviving spouse without a dependent was $8,219.  The evidence indicates that the appellant received $1,070.90 per month effective December 2011, and $1,088.90 per month effective December 2012, for a total income of $12,869.  As far as medical expenses, the appellant paid $1259 in SMI premiums and $840 (as noted in the September 2012 Medical Expense Report), for a total of $2,099.  The allowable medical expenses ($2,099 minus $410) were $1,689.  When this amount is deducted from her countable income, the total is $11,180, which exceeds the MAPR of $8,219.

As noted above, the appellant has also asserted that her son is a "helpless child" and should be considered a dependent for VA death pension purposes.  Under 38 C.F.R. § 3.356, to demonstrate "helpless child" status, it must be shown that the child became permanently incapable of self-support by reason of mental or physical defect at the date of attaining the age of 18 years.  The Board notes that the appellant was born with hydrocephalus and has been had ongoing treatment for seizures and spasticity on his left side.  The appellant has apparently cared for him all his life.  However, even assuming her son, E.G., can be considered a "helpless child" for VA pension purposes, the evidence indicates that their combined incomes would still exceed the MAPR for a surviving spouse with one dependent.  

In 2009, the MAPR for a surviving spouse with one dependent was $10,385.

The evidence from SSA indicates that E.G. received $939.40 effective from December 2008, and $939.50, effective from December 2009, for a total income during the 12-month annualization period of $11,273.  Thus, the appellant's income plus that of her son totaled $23,674.  The evidence also indicates that E.G. paid a SMI premium in the amount of $104.90 for a total of $1,259 during the relevant time period.  When these medical expenses are added to the appellant's expenses, the total is $2,518.  As noted above, the appellant may deduct medical expenses that exceed 5 percent of the relevant MAPR, which is $519.  Therefore, the allowable medical expense deduction is $1,999.  When this amount is deducted from her countable income, the total is $21,675, which well exceeds the MAPR of $10,385.

In September 2012, the appellant submitted a Medical Expense Report that indicated that she paid $4,452, for her son, E.G.

For 2012, the MAPR for a surviving spouse with one dependent was $10,759.  The evidence from SSA indicates that E.G. received $973.90 per month effective from December 2011, and $989.90 per month effective from December 2012, for a total income of $11,703.  Thus, the appellant's income plus that of her son totaled $24,572.  The evidence also indicates that E.G. paid a SMI premium in the amount of $104.90 for a total of $1,259 during the relevant time period.  According to the September 2012 Medical Expense Report, the appellant paid $4,452 in medical expenses on behalf of her son, E.G.  When these medical expenses are added to the appellant's own expenses, the total is $7,810.  The allowable medical expense deduction ($7,810 minus $537) is $7,273.  When this amount is deducted from her countable income, the total is $16,762, which exceeds the MAPR of $10,759.

In October 2012, the appellant submitted an Improved Pension Eligibility Verification Report for a surviving spouse with children.  She listed E.G. as her dependent child, but did not include any information regarding income.  She did indicate that she paid $971 in educational and vocational rehabilitation expenses.  However, even if this amount is deducted, her countable income still exceeds the relevant MAPR for 2012.

Because entitlement to death pension benefits has not been established, the appellant's claim for her son, E.G., to be recognized as a dependent for VA pension purposes based on helpless child status is moot.  As discussed above, even if her son were found to be a "helpless child" for VA death pension purposes, their combined income is excessive for purposes of receipt of death pension.  

Based on the foregoing, the Board concludes that the appellant is not legally entitled to VA death pension benefits because her income exceeds the statutory limits for entitlement to death pension benefits.  Under these circumstances, the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine is inapplicable, and the claim must be denied.  38 U.S.C.A. § 5107 (b); see Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to nonservice-connected death pension benefits is denied.

The claim for recognition of the appellant's son, E.G., as a "helpless child" for purposes of receipt of additional compensation for VA death pension purposes is dismissed.  



____________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


